The Attorney                    General of Texas
                     November      25,    1980




Honorable Henry Wade                             Opinion No. MW-279
District Attorney
Condemnation    Section                          Re:   Treatment    of crippled children
6th Floor, Records Building                      under the provisions of article 4419c
Dallas, Texas    75202

Dear Mr. Wade:

       On behalf of the Dallas County Hospital District, you have requested
our opinion as to whether the Crippled Children’s Division of the Texas
Department    of Health may compensate          the hospital district   for services
rendered to crippled children under article 4419c, V.T.C.S. You advise that
compensation    is available if a crippled child is treated at a private hospitaL

       Article 4419c created the Crippled Children’s Division and empowered
it to procure medical service for children who are eligible under the criteria
set forth therein.  Section 4 provides that:

             No child shall be entitled to the care and treatment
             provided in this Act unless the Texas Department       of
             Health determines     that every person who has a legal
             obligation to provide care and treatment   for the child
             is financially  lolable to provide for said care and
             treatment.

Section   4A(b) states   that:

              A child is not eligible to receive services provided by
              this Act to the extent that the child or a person who
              has a legal obligation to support the child is eligible
              for some other benefit that would pay for the service
              or part of the service provided by this Act.

“Other benefit”    is defined    in section   4A(a) as:

              . . .a benefit to which a person is entitled other than
              a benefit under this Act for payment of the costs of




                                     p.   893
Honorable   Henry Wade - Page Two           (MW-279)




             medical care and treatment.         . . including   but not limited   to the
             following:

             . . . .

             (F) a public program created by federal law, state law, or the
             ordinances   or rules of a municipality or political s&division of
             the state. . . .

       Hospital districts,    which are tax-sipported     entities, exist pursuant to article IX,
section 4 of the Constitution          of Texas and the enabling act, article 4494n, V.T.C.S.
They are responsible      for providing medical and hospital care and treatment        to indigent
or needy county inhabitants,        although they may also admit patients who are financially
able to pay for treatment.        Attorney General Opinion C-382 (1965). See also Attorney
General Opinions H-703 (1975); M-1154 (19’72). Section 14 of article 4494n provides that
when a patient is admitted         to the facilities  of a hospital district,   the administrator
must ascertain the ability of the patient and any relatives who are legally liable for his
support to pay for treatment.           To the extent that the patient and/or his relatives are
unable to bear the expenses involved, “the same shall become a charge lpon the
Hospital District.”

        From the foregoing provisions, it is apparent       that the total cost of treating a
crippled child in a hospital district facility will be borne by the child’s relatives and by
the district.    As we have observed, a child is ineligible for services under article 4419c
if anyone with a legal obligation to pay for his treatment         is financially able to do so,
and he is also ineligible to the extent that he is entitled to some “other benefit” that
would pay for such services,       including benefits    available    under “a public program
created    by. . . state law.” V.T.C.S. art. 4419c, §4A(a)(l)(F).       If a hospital district is
deemed to be such a public program, a crippled child treated in a district facility is
ineligible for services under 4419c, because the total cost of his treatment              will be
assumed by his relatives and/or by the district.      It follows, moreover, that if a child Is
ineligible for services under article 4419c, the Crippled Children’s Division may not
reimburse the hospital district for services rendered to said child.

        When a statutory   provision is ambiguous, it is permissible      to resort to legislative
intent    as an aid in construing     said provision.     Huntsville    Ind. School District       v.
McAdams, 221 S.W.2d 546 (Tex. 1949). In our opinion, the portions of the statutes
quoted above indicate      that the legislature   clearly intended article 4419c to be used
only to assist eligible children who have no alternative       means of assuming the costs of
treatment.      We hwe noted that hospital districts have a constitutional          and statutory
duty to assume that portion of the costs of caring for a crippled child which those
responsible     for the child’s sipport    are unable to bear, and we do not think the
legislature    intended  that funds earmarked       for children     with no outside financial
sources may be diverted to reimburse a hospital district for costs which it is obligated
by law to assume and which will be covered by taxes levied by the district.                      We
therefore    conclude that the term “public program” was intended to include hospital




                                            p.    894
.   .




        Honorable   Henry Wade - Page Three          (NW-279)




        districts  and, accordingly,   that the Crippled Children’s Division     may not, consistent
        with article 4419c, V.T.C.S., reimburse the Dallas County Hospital       District for services
        rendered to crippled children.

                                                  SUMMARY

                         Article   4419c, V.T.C.S.,   does not permit     the Crippled
                     Children’s   Division of the Texas Department        of Health to
                     reimburse   a hospital district for expenses incurred in treating
                     crippled children.




                                                          MARK        WHITE
                                                          Attorney   General of Texas

        JOHN W. FAINTER, JR.
        First Assistant Attorney General

        RICHARD E. GRAY III
        Executive Assistant Attorney      General

        Prepared    by Jon Bible
        Assistant   Attorney General

        APPROVED:
        OPINION COMMlTTEE

        Susan L. Garrison, Acting      Chairman
        Jon Bible
        Rich Gilpin
        Barbara Marquardt




                                                    p.   895